

[a2012amendmenttomelam_image1.gif]












June 21, 2012




Mr. Leo Melamed
Melamed & Associates
30 South Wacker Drive, Suite 1625
Chicago, IL 60606






CME Group Inc. (“CME”) and Mr. Melamed have agreed to amend the terms of that
certain letter agreement (the “Agreement”), dated November 14, 2005. This Letter
Amendment embodies our agreement. This Letter Amendment and the Agreement are
separate from that certain consulting agreement between Mr. Melamed and CME,
dated June 26, 2009, and the terms and conditions set forth herein do not have
any effect on such other agreement. Pursuant to Section 11 of the Agreement, CME
requests that the Agreement be updated as specified below with an effective date
as of April 1, 2012.


Section 4 of the Agreement shall be amended and restated in its entirety as
follows:


4.
Expense Reimbursement /Other Benefits. CME shall reimburse you for, or advance
to you, all reasonable and necessary out-of-pocket travel and other expenses
incurred by you at the specific request of a CME Entity and otherwise consistent
with CME expense reimbursement policies from time to time in effect in
connection with your performance of consulting services hereunder. Additionally,
during the Term, CME shall reimburse you up to $190,000 annually for non-travel
expenses related to your duties as a consultant, including office and
secretarial expenses. Such expenses shall be reimbursed or advanced promptly
after your submission to CME of expense statements, including copies of receipts
and other documents verifying the amounts included therein, in such reasonable
detail as CME may require.



Except as modified hereby, all of the terms and conditions of the Agreement
shall remain in full force and effect.






--------------------------------------------------------------------------------


Mr. Leo Melamed
June 21, 2012
Page 2 of 2




Please acknowledge your receipt and acceptance of this amendment by signing and
returning to us one of the enclosed copies of this letter at your earliest
convenience.


Very truly yours,
            
CME Group Inc.




_/s/ Terrence A. Duffy______
Executive Chairman & President
                        
Address for Notice Purposes:
CME Group Inc.
20 South Wacker Drive
Chicago, IL 60606
General Counsel


Agreed and Accepted as of
June 26, 2012






_/s/ Leo Melamed_________________
Leo Melamed


Address for Notice Purposes:
Melamed & Associates
30 South Wacker Drive, Suite 1625
Chicago, IL 60606    


